Citation Nr: 1746787	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-26 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The claim for entitlement to a compensable disability rating for bilateral hearing loss is the subject of a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2012 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

The September 2012 rating decision granted an increased rating of 50 percent for the Veteran's service-connected major depressive disorder (MDD), effective March 27, 2012 (date of claim).  The rating decisions in September and December 2012 denied a compensable rating for the Veteran's service-connected bilateral hearing loss. 

Regarding the claim for an increased rating for the Veteran's MDD, after he appealed the rating assigned by the September 2012 rating decision (but not the effective date), in an August 2013 rating decision, the RO granted an increased rating of 70 percent for the Veteran's service-connected MDD, also effective March 27, 2012.  As the Veteran had not expressed satisfaction with the 70 percent rating currently assigned for his MDD, that matter remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in June 2015 and a transcript thereof is on file.  

In August 2015 the Board denied a rating in excess of 70 percent for service-connected MDD and remanded a claim for the compensable rating for service-connected bilateral hearing loss to allow the Veteran to submit testimony, as he requested, at a hearing.  He then testified at a videoconference from the Muskogee, Oklahoma, RO; however, this matter is addressed in a separate Board decision.  

The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) which found that although the Veteran did not challenge the Board decision as to the denial of an increased rating for service-connected MDD he did challenge the Board's finding that the matter of entitlement to a TDIU rating had not been raised by the record.  The Court concurred and reversed the Board's finding that a claim for a TDIU rating was not reasonably raised by the record and remanded that matter for further adjudication.  

In correspondence in September 2017 the Veteran requested that his appeal be advanced on the docket due to financial hardship.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown. 38 U.S.C. § 7107(a) and 38 C.F.R. § 20.900(c). Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay. An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare. Any motion for advancement should be supported by pertinent documentation.  In this case, the evidence does not demonstrate severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness. General financial difficulties alone are insufficient. In the absence of sufficient cause, the motion is denied. Regardless, the issue herein is the subject of a Court Remand; thus, expeditious handling is mandated by the law. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the March 2017 Memorandum Decision the Court noted that in 2005, the Veteran had retired from a civilian job at Tinker Air Force Base.  When asked in a July 2005 Social Security Administration Function Report whether he had "ever been fired or laid off from a job because of problems getting along with other people," the appellant checked "yes" to the question, and explained that he had "problems with people in charge while . . . in the Army."  He also stated that "in civilian life," he would "usually quit a job" when others made him angry.  

The Court noted that a September 2012 VA medical examination reported that the Veteran had retired in 2005 after 20 years of driving a dump truck at Tinker Air Force Base.  The VA examiner stated that there was some conflict between the appellant and his supervisors, and the Veteran stated that his supervisors "were overbearing" and "thought they were better than [him]."  The VA examiner also reported that in May 1985, the Veteran had developed homicidal ideation toward a supervisor and attended anger management therapy.  Further, he had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Court observed that at a June 2015 Board hearing, the appellant testified that his working relationship with supervisors was "hit and miss" and that he had "trouble with people in authority."  The Court found that all this evidence was sufficient to reasonably raise the issue of entitlement to TDIU.  Further, it appeared that VA had conflated whether TDIU was reasonably raised with whether the Veteran established entitlement to the benefit.  

In the appellant's brief to the Court it was stated that at a November 2009 VA examination it was noted that the Veteran had worked as a trucker for 24 years after his discharge from the service, and that his relationships with his supervisor and co-workers were "fair."   He had presented for treatment at the VA in December 2009, with complaints of having problems with anger management, memory, and his mood.  During a follow-up visit in April 2010, he reported that he preferred to be away from other people.  At the June 2015 travel Board hearing he stated that his working relationship with supervisors was hit or miss, and that he had trouble with people in authority.  He elaborated on his homicidal thoughts towards a supervisor that were noted in his 2012 VA exam.  

The Veteran's service-connected disabilities are: major depressive disorder, rated 30 percent since July 17, 2009 and as 70 percent since March 27, 2012; tinnitus, rated 10 percent since April 28, 2009; and bilateral hearing loss, rated noncompensably disabling since April 28, 2009.  There has been a combined disability evaluation of 10 percent since April 28, 2009; 40 percent since July 17, 2009; and 70 percent since March 27, 2012.  

Although the Court has determined that a claim for a TDIU rating has reasonably been raised, it has not yet been adjudicated in the first instance by the RO.  

Because the Veteran had not formally claimed entitlement to a TDIU rating, no VA Form 21-8940 has ever been filed.  Likewise, he had not been provided with appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) of how to substantiate a claim for a TDIU rating and of the assistance which VA will provide.  

Information of record shows that the Veteran recently underwent VA hospitalization from the 29th to the 31st of March 2017 for an admitting diagnosis of a subacute ischemic stroke.  

VAOPTs up to June 20, 2016 show that the Veteran has diabetic neuropathy, hypothyroidism, low back pain, and hypertension.  SSA records show, in part, that he reported having cervical spine disability and a gradual loss of control of his left arm.  

In July 2009 the Veteran claimed service connection for depression as due to service-connected hearing loss and tinnitus.  Following an official psychiatric examination in November 2009, when an examiner opined that it was at least as likely as not that the Veteran's major depressive disorder was due to bilateral hearing loss and tinnitus, service connection for a major depressive disorder was granted by a November 2009 rating decision.  

In view of this, it would be helpful if a medical opinion is obtained addressing the overall impact of the Veteran's multiple service-connected disabilities upon his occupational abilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) of how to substantiate a claim for a TDIU rating and of the assistance which VA will provide.  

2.  Obtain all outstanding VAOPT records since June 20, 2016. 

3.  Schedule the Veteran for a VA examination for the purpose of obtaining an assessment as to the extent of the occupational impairment attributable to all of his service-connected disabilities, in combination.  

Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's electronic records should be made available to the examiner for review, and the examination report should reflect that such review was accomplished. 

In arriving at an assessment on the impact the Veteran's service-connected disabilities, in combination, have on his ability to perform physical and sedentary work, the examiner should not consider the Veteran's age or the impairment caused by his nonservice-connected disabilities.  

4.  Then the RO must adjudicate the claim for a TDIU rating in the first instance.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

